                Case 1:19-cv-00779-SHS-RWL Document 24
                                                    23 Filed 07/14/20
                                                             07/13/20 Page 1 of 1




                                                                                            7/14/2020

JAMES E. JOHNSON
Corporation Counsel
                                                THE CITY OF NEW YORK                                          Annette M. Lalic
                                                                                                    Administrative Law Division
                                              LAW DEPARTMENT                                             Phone: 212-356-2215
                                                                                                            Fax: 212-356-1901
                                                   100 CHURCH STREET                                        alalic@law.nyc.gov
                                                   NEW YORK, NY 10007



                                                                          July 13, 2020
        VIA ECF
        Hon. Robert W. Lehrburger
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl St.
        New York, NY 10007-1312

                        Re:     M.W. et al., v. New York City Department of Education, et al.,
                                1:19-cv-00779 (SHS) (RWL)

        Dear Judge Lehrburger:

                I am an attorney in the office of James E. Johnson, Corporation Counsel of the City of
        New York, counsel for Defendants in the above-referenced action. We write with the agreement
        and consent of Plaintiffs pursuant to Rules I.F and III.B of Your Honor’s Individual Motion
        Practices and Rules to respectfully request an adjournment of the conference currently scheduled
        for Monday, July 20, 2020. This matter pertains to fee litigation under the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400. The requested extension is needed to provide
        Defendants with additional time to obtain settlement authority, and to allow the parties to work
        towards fully resolving this case.

                This is Defendants’ first request for an adjournment of this conference, and Plaintiff
        consents to this request. Accordingly, Defendants respectfully request that the conference with
        Your Honor be rescheduled to a date between August 17, 2020 and August 21, 2020, or a date
        thereafter convenient for the Court.

                 Thank you for your consideration.
           The Settlement Conference currently set for July 20, 2020 at
           1:30 p.m. is rescheduled to August 19, 2020 at 9:30 a.m.       Respectfully Submitted,
           and will be held telephonically.
                                                                                 /s/
                       7/14/2020                                          Annette M. Lalic
                                                                          Assistant Corporation Counsel


        cc: All counsel of record (via ECF)
